Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 7/16/2021 has been considered.  Claims 1-12, 15, and 20 have been amended and Claims 1-20 are pending.  An action on the merit follows.  

Response to Arguments
	Applicant asserts that the cited art does not explicitly disclose the amended limitations.  Examiner agrees and has updated the prior art rejection as indicated in the action below.  Examiner submits that the new rejection is necessitated by Applicant’s amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 discloses the initialization processing terminal that is already disclosed in parent Claim 1 and therefore fails to further limit the subject matter of parent Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mallesan et al. (U.S. Patent Application Publication No. 20180197218) and Clark et al. (U.S. Patent Application Publication No. 20180218347) in view of Imamura et al. (U.S. Patent Application Publication No. 20190213572).

As per Claim 1, Mallesan et al. disclose a merchandise sales processing system (Mallesan et al. disclose a user device for processing smart container payments (FIG. 5)) useable with an initialization processing terminal, the initialization processing terminal configured to interact with a container having a first radio tag (Mallesan et al. disclose a cloud platform (FIGs. 2, 3) for receiving and sending activation signals to associate shopping carts with user devices for performing registration and settlement processes (FIG. 8) [0075]), the initialization processing terminal including an initialization processor configured to transmit an initialization signal to the first radio tag such that the container enters an initialized state (Mallesan et al. disclose using the tag on the cart to perform the initialization of the cart for settlement and registration purposes (FIG. 8) [0075]), the merchandise sales data processing system comprising:
a settlement processing terminal configured to be positioned at a second location of the store separate from the initialization processing terminal (Mallesan et al. disclose a user device positioned to interact with the cart [0014] and disclose the user device mounted on a shopping cart [0024] and separate from the vision service cloud platform [0021]), the settlement processing terminal configured to interact with the container, the container configured to hold one or more items of merchandise (Mallesan et al. disclose the user device interacting with the shopping cart to monitor items for purchase [0024]), the settlement processing terminal including a settlement processor configured to: 
perform settlement of the one or more items of merchandise within the container based on radio tag information read from a second radio tag of the one or more items of merchandise (Mallesan et al. disclose the user device having payment features (FIG. 5) to settle a container that includes a first tag (FIG. 1) based on information read from products having tags [0082]);
	transmit a settlement signal to the first radio tag to change the container from (i) the initialized state set through an interaction with the initialization processing terminal to (ii) a settled state in response to completion of the settlement (Mallesan et al. disclose associating a smart shopping cart with a user device via an activation signal for registration and checkout purposes and then the user device disassociating the user device from the smart cart in response to completing a checkout event (FIG. 8)).  
the initialization processing terminal configured to be positioned at a first location of a store.  Specifically, Mallesan et al. do not explicitly disclose settling and initializing terminals within separate areas of a store.  However, Clark et al. do teach such terminals in areas of a retail environment (FIGs. 1, 2).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Mallesan et al. with the initialization processing terminal configured to be positioned at a first location of a store as seen in Clark et al. in order to decrease potential for transmission difficulties due to remoteness of platforms, thereby decreasing processing time, and thus expediting checkout procedures.  One having ordinary skill in the art would be motivated to make this modification in order to increase throughput, thus reducing store congestion.  These inventions when viewed in a combined state would yield predictable results in facilitating retail settlements.  
Mallesan et al. do not explicitly disclose a container including a first radio tag and radio tag with respect to the smart cart identifier.  Specifically, Mallesan et al. disclose the identifier comprising a barcode or a chip [0014].  However, Imamura et al. do teach a container including a radio tag [0050] [0063].  
It would be obvious to a person having ordinary skill in the art to modify the systems and steps of Mallesan et al. in view of Morita with a container including a first radio tag and radio tag as seen in Imamura et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating settlements.   

As per Claim 2, Mallesan et al. do not explicitly disclose but Clark et al. do teach the initialization signal causes a light emitter included in the container to emit light in a first light emission pattern corresponding to the initialized state [0029].
the initialization signal causes a light emitter included in the container to emit light in a first light emission pattern corresponding to the initialized state as seen in Clark et al. in order to ease identification of settled and unsettled goods, thus reducing the loads of shop clerks.  One having ordinary skill in the art would be motivated to make this modification in order to reduce consumer confusion in checkout procedures, thereby reducing time in the store, and thus increasing store throughput.  These inventions when viewed in a combined state would yield predictable results in facilitating store settlements.    

As per Claims 3, Mallesan et al. do not explicitly disclose but Clark et al. do teach the settlement signal causes the light emitter to emit light in a second light emission pattern corresponding to the settled state that is different than the first light emission pattern [0029].  
It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Mallesan et al. with the settlement signal causes the light emitter to emit light in a second light emission pattern corresponding to the settled state that is different than the first light emission pattern as seen in Clark et al. in order to ease identification of settled and unsettled goods, thus reducing the loads of shop clerks.  One having ordinary skill in the art would be motivated to make this modification in order to reduce consumer confusion in checkout procedures, thereby reducing time in the store, and thus increasing store throughput.  These inventions when viewed in a combined state would yield predictable results in facilitating store settlements.  

As per Claim 4, Mallesan et al. disclose the container is a bag or an in-store basket used by a customer [0017].
Mallesan et al. do not explicitly disclose but Imamura et al. do teach and wherein the first radio tag stores information related to the customer who uses the container [0043].
and the first radio tag stores information related to the customer who uses the container as seen in Imamura et al. in order to mitigate the need for payment procedures thus improving shopping efficiency [0045].  

As per Claim 5, Mallesan et al. teach the initialization processing terminal (FIGs. 2, 3, 8) [0075]. 

Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Patent Application Publication No. 20180218347) in view of Plocher et al. (U.S. Patent Application Publication No. 20200151696) and Imamura et al. (U.S. Patent Application Publication No. 20190213572).  

As per Claim 6, Clark et al. disclose a merchandise sales data processing method, the method comprising:
a container containing a product, the container including an indicator disposed along an exterior thereof and a first radio tag, and the product including a second radio tag that stores product information regarding the product (Clark et al. disclose a light indicator for indicating settlement state of purchased products in a smart shopping cart including an RFID tag for identification [0029] [0035] and the smart shopping cart including items to be read by an RFID unit [0044]);
reading, by a reader of the settlement processing terminal, the first radio tag and the product information from the second radio tag (Clark et al. teach reading first radio tag and the product information [0035] [0044]);
performing, by the settlement processing terminal, settlement of the product within the container based on the customer membership information and the product information (Clark et al. teach using a customer profile and product data to execute checkout functions in a smart shopping cart [0032]); and
transmitting, by the settlement processing terminal via the one or more antennas, a settlement completion signal to cause the indicator of the container to change from an unsettled state to a settled state in response to the settlement being performed (Clark et al. teach using settlement signals to change a light indicator of a smart shopping cart [0029]).
Clark et al. do not explicitly disclose but Plocher et al. do teach
receiving, by a housing of a settlement processing terminal, a container containing a product, the container (Plocher teaches a RFID medium on a shopping cart for uniquely identifying the cart [0013] and the shopping cart containing items with scanned with an RFID scanner [0036-0037].  Plocher further teaches a sales device receiving the shopping cart [0029]);
detecting, by a sensor of the settlement processing terminal, the presence of the container within the housing of the settlement processing terminal (Plocher teaches a detector for detecting a shopping cart in the sales terminal [0013]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Clark et al. with the limitations of Plocher et al. since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the combination would yield predictable results in facilitating expedited transactions.  
Clark et al. do not explicitly disclose but Imamura et al. do teach a first radio tag that stores customer membership information regarding a customer using the container and reading, via one or more antennas disposed about the housing of the settlement processing terminal, the customer membership information from the first radio tag and transmitting signals to the first radio tag to associate and disassociate the identification measures (FIG. 2) [0099] [0102] [0158].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Clark et al. with the limitations of Imamura et al. in order to enhance the checkout process and enable improvement in shopping efficiency [0103].  

As per Claim 7, Clark et al. teach changing the indicator from the unsettled state to the settled state causes a light emitter of the indicator to change light emitted from a first color to a second color [0029]

As per Claim 8, Clark et al. teach changing the indicator from the unsettled state to the settled state causes a light emitter of the indicator to change from an unlit state to a lit state [0029].  

As per Claim 9, Clark et al. do not explicitly disclose but Plocher et al. do teach the container is a bag or a basket [0004].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Clark et al. with the container is a bag or a basket as seen in Plocher et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function separately as it did separately, and one having ordinary skill in the art would have recognized that the results of the combination were predictable in facilitating retail settlements.  

As per Claim 11, Clark et al. teach the unsettled state includes a non-initialized state and an initialized state [0036], further comprising:  receiving the container prior to the product being placed in the container [0035-0036]; and transmitting, by the initialization processing terminal via one or more antennas disposed about the housing of the initialization processing terminal, an initialization signal to cause the indicator of the container to change from non-initialized state to the initialized state (FIG. 2).  
Clark et al. do not explicitly disclose but Plocher et al. do teach receiving, by a housing of an initialization processing terminal, the container; detecting, by a sensor of the initialization processing terminal, the presence of the container within the housing [0013].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Clark et al. with the limitations of Plocher et al. since the claimed 
Clark et al. do not explicitly disclose but Imamura et al. do teach transmitting a signal to the first radio tag for purposes of activating and deactivating the tag (FIG. 2) [0099] [0102] [0158].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Clark et al. with the limitations of Imamura et al. in order to enhance the checkout process and enable improvement in shopping efficiency [0103].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Patent Application Publication No. 20180218347) in view of Plocher et al. (U.S. Patent Application Publication No. 20200151696) and Imamura et al. (U.S. Patent Application Publication No. 20190213572) and Steinecker (U.S. Patent Application Publication No. 20080257957).  

As per Claim 10, Clark et al. teach the settlement completion signal includes a radio wave that transitions the indicator from the unsettle state to the settled state [0029].
Clark et al. does not explicitly disclose but Steinecker does teach cause the radio tag to generate an electromotive force that transitions the indicator [0044-0045].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the tag of Clark et al. to include the generate an electromotive force that transitions the indicator as seen in Steinecker in order to allow more versatility and use of the radio tag, thereby enhancing use of the shopping cart, and thus increasing retailer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease other transmission components of the shopping cart, thereby decreasing cost and maintenance of the shopping cart, and thus decreasing retailer strain.  These inventions when viewed in a combined state would yield predictable results in displaying indications to retail parties.  

Claims 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (U.S. Patent Application Publication No. 20190213572) in view of Clark et al. (U.S. Patent Application Publication No. 20180218347) and Steinecker (U.S. Patent Application Publication No. 20080257957).  

As per Claim 12, Imamura et al. disclose a container for collecting merchandise for purchase at a point-of-sale terminal (FIG. 1A), the container comprising:
a housing for storing the merchandise (Imamura et al. disclose a bag for the merchandise (FIG. 1A));
a handle coupled to the housing to assist a customer in carrying the container (Imamura et al. disclose handles on the bag (FIG. 1A));
a RFID tag coupled to the housing (Imamura et al. teach an identification tag inside the bag [0043] to be read with products by the wireless reading system [0043] with RFID capability [0049-0050]);
and an indicator, the indicator configured to transition from a first state to a second state in response to the RFID tag receiving a signal (Imamura et al. teach the reading system collecting data from the identification tag and the product tags together [0191]); and an electromotive force that transitions the indicator from the first state to the second state (Imamura et al. teach a lighting indicator based on the tags in the bag being read by the wireless reading system [0094]).    
Imamura et al. do not explicitly disclose but Clark et al. do teach
and an indicator disposed along an exterior of the housing, the indicator configured to transition from a first state indicating that the merchandise has not been purchased via the point-of-sale terminal to a second state indicating that the merchandise has been purchased via the point-of-sale terminal in response to receiving a settlement signal from the point-of-sale terminal in response to a purchase of the merchandise being completed at the point-of-sale terminal [0029]; wherein the settlement signal includes a radio wave that transitions the indicator from the first state to the second state [0029].    
and an indicator disposed along an exterior of the housing, the indicator configured to transition from a first state indicating that the merchandise has not been purchased via the point-of-sale terminal to a second state indicating that the merchandise has been purchased via the point-of-sale terminal in response to the transmitter receiving an indication regarding a completed purchase of the merchandise from the point-of-sale terminal as seen in Clark et al. in order to ease identification of settled and unsettled goods, thus reducing the loads of shop clerks.  One having ordinary skill in the art would be motivated to make this modification in order to reduce consumer confusion in checkout procedures, thereby reducing time in the store, and thus increasing store throughput.  These inventions when viewed in a combined state would yield predictable results in facilitating store settlements.    
Imamura et al. does not explicitly disclose but Steinecker does teach a radio wave that causes the RFID tag to generate an electromotive force that transitions the indicator [0044-0045].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the tag of Imamura et al. to include the a radio wave that causes the RFID tag to generate an electromotive force that transitions the indicator as seen in Steinecker in order to allow more versatility and use of the radio tag, thereby enhancing use of the shopping cart, and thus increasing retailer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease other transmission components of the shopping cart, thereby decreasing cost and maintenance of the shopping cart, and thus decreasing retailer strain.  These inventions when viewed in a combined state would yield predictable results in displaying indications to retail parties.  

As per Claim 13, Imamura et al. disclose the container is a bag [0153].

As per Claim 14, Imamura et al. disclose the container is a basket [0153].  

As per Claim 15, Imamura et al. teach the RFID tag is configured to store information related to the customer that is readable from the RFID tag by the point-of-sale terminal [0089].

As per Claim 16, Imamura et al. teach the indicator includes a light emitter [0094].  

As per Claim 17, Imamura et al. teach the first state is a first color and the second state is a second color [0094].   

As per Claim 19, Imamura et al. teach the first state is an on state and the second state is an off state [0094].  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (U.S. Patent Application Publication No. 20190213572) in view of Clark et al. (U.S. Patent Application Publication No. 20180218347), Steinecker (U.S. Patent Application Publication No. 20080257957), and Stawar et al. (U.S. Patent Application Publication No. 20080230603).  

As per Claim 18, Imamura et al. do not explicitly disclose but Stawar et al. do teach the indicator is configured to transition to a third state after a threshold period of time of being in at least one of the first state or the second state, wherein the third state is an off state [0068].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Imamura et al. with the indicator is configured to transition to a third state after a threshold period of time of being in at least one of the first state or the second state, wherein the third state is an off state as seen in Stawar et al. in order to conserve power in the indicating unit, thereby decreasing energy consumption, and thus decreasing overhead costs for a retailer.  One having ordinary skill in the art would be motivated to make this modification in order to decrease retailer . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (U.S. Patent Application Publication No. 20190213572) in view of Clark et al. (U.S. Patent Application Publication No. 20180218347), Steinecker (U.S. Patent Application Publication No. 20080257957), and Piepel et al. (U.S. Patent Application Publication No. 20030163367).  

As per Claim 20, Imamura et al. teach the indicator includes:
a light emitter having a front surface and a back surface (FIG. 1B) [0094]; a first LED light configured to provide light to the emitter in a first color [0094]; and a second LED light configured to provide the light to the light emitter in a second color [0094].
Imamura et al. do not explicitly disclose but Piepel et al. do teach 
the front surface providing a frosted diffusion surface [0102] and
wherein the light reflects back and forth between the front surface and the rear surface; and wherein a portion of the light that engages with the front surface exits and is diffused by the front surface [0102].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the light of Imamura et al. with the limitations of Piepel et al. since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in enhancing lighting mechanisms.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/N.E.B./Examiner, Art Unit 3627         


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627